Exhibit 10.1

EXECUTION COPY

RETIREMENT AGREEMENT

THIS RETIREMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of October 26, 2015 (the “Effective Date”), by and between PDC Energy, Inc.,
a Delaware corporation (the “Company”), and Gysle R. Shellum (the “Executive”).

WI T N E S S E T H:

WHEREAS, the Executive and the Company are parties to that certain Employment
Agreement effective as of April 1, 2010 (the “Employment Agreement”), pursuant
to which Executive serves as the Company’s Chief Financial Officer;

WHEREAS, the Executive intends to retire from the Company, and the parties
mutually desire to arrange for the retirement to be under certain terms and
conditions intended to provide for a smooth transition of Executive’s duties and
responsibilities to Executive’s successor; and

WHEREAS, in consideration of the mutual promises contained herein, the parties
hereto are willing to enter into this Agreement upon the terms and conditions
herein set forth.

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Employment Until Retirement.

(a) Continued Employment; Retirement. Executive hereby agrees to continue as an
employee of the Company until the earlier of (i) June 30, 2016, (ii) the
Executive’s death, (iii) the Executive’s “Disability Termination Date,” as
defined in the Employment Agreement, (iv) the Executive’s termination without
“Just Cause,” as defined in the Employment Agreement, or (v) such earlier date
as may be designated by the Company in writing (the earliest to occur of the
foregoing being the “Retirement Date”). Until the earlier of (x) the Retirement
Date, or (y) the date on which the Executive’s successor as Chief Financial
Officer commences employment with the Company (the “CFO Succession Date”),
Executive shall continue to have the responsibilities, duties, and authority
attendant to his position as in effect immediately prior to the Effective Date;
provided, however, that Executive shall also perform such succession planning
and transition activities as are reasonably requested by the Company’s Chief
Executive Officer, including, but not limited to, using his reasonable efforts
to ensure a smooth transition of his duties to the successor Chief Financial
Officer or other officers of the Company. Executive shall resign all officer
positions with the Company and its affiliates effective as of the CFO Succession
Date and shall retire from his position as an employee of the Company on the
Retirement Date. On and after the CFO Succession Date, Executive’s employment
shall be in a non-officer capacity and with a title and job duties determined by
the Company’s Chief Executive Officer consistent with the succession planning
goals of this Agreement.

(b) Compensation in Respect of Continued Employment.

 

1



--------------------------------------------------------------------------------

(i) General. Executive’s base salary, perquisites, and expense reimbursements
through the Retirement Date shall remain the same as those in effect immediately
prior to the Effective Date.

(ii) Annual Bonus.

A. Fiscal 2015. Executive shall be entitled to a bonus for the 2015 fiscal year
of the Company (the “2015 Bonus”) based on the overall corporate performance
rating used for purposes of calculating 2015 senior management team bonuses
generally, and such bonus shall be paid on or prior to March 15, 2016, generally
at the same time as fiscal 2015 bonuses are paid to the other members of the
senior management team.

B. Fiscal 2016. Executive shall be entitled to a pro-rated target bonus for the
2016 fiscal year of the Company (the “2016 Bonus”) based on the number of full
and partial months actually worked by Executive in 2016. For purposes of the
preceding sentence, Executive’s target bonus for 2016 shall be the same
percentage of base salary as was in effect for fiscal 2015.

(iii) Equity Incentives. Executive’s existing equity incentive awards shall
continue to vest and be earned and payable (to the extent applicable) in
accordance with their terms during Executive’s employment from and after the
Effective Date. Executive shall not be entitled to any new equity incentive
awards from an after the Effective Date.

(c) Employment Agreement Superseded. Except as specifically set forth in
Section 4, below, this Agreement shall supersede the Employment Agreement in its
entirety, and the Employment Agreement shall cease to have any further force and
effect from and after the Effective Date. For avoidance of doubt, the reference
herein to certain terms defined in the Employment Agreement shall not operate to
give any force or effect to the Employment Agreement. The Executive acknowledges
and agrees that by signing this Agreement, he is aware that he is waiving any
and all legal right to severance under the Employment Agreement.

2. Retirement Benefits. The Company agrees to pay or provide, and the Executive
agrees to accept, the benefits set forth in this Section 2 in consideration for
the Executive’s employment through the Retirement Date, satisfaction of any and
all obligations under this Agreement, and the execution (without revocation) by
Executive (or his guardian or personal representative in the event of his
disability or death) of the Waiver and Release as described in Section 5 below
(the “Retirement Benefit Prerequisites”).

(a) Continued Compensation through June 30, 2016. In the event Executive
satisfies the Retirement Benefit Prerequisites, but Executive’s termination of
employment occurs prior to June 30, 2016, the Company shall continue Executive’s
compensation through June 30, 2016, as follows:

(i) The Company shall pay to Executive an amount equal to the base salary that
Executive would have received between the Retirement Date and June 30, 2016.
Such amount shall be paid as soon as reasonably practicable following the date
the Waiver and Release has been executed and becomes irrevocable (the “Waiver
Effective Date,” as described in Section 5, below), but in all events prior to
March 15th of the year following the year in which the Retirement Date occurs;

 

- 2 -



--------------------------------------------------------------------------------

(ii) To the extent not yet paid, the Company shall pay to Executive the 2015
Bonus, in an amount determined in accordance with Section 1(b)(ii)(A) above as
if Executive had remained employed through June 30, 2016, to be paid at the
later of (i) the time set forth in Section 1(b)(ii)(A), above, or (ii) the
Waiver Effective Date;

(iii) The Company shall pay to Executive the 2016 Bonus, in an amount determined
in accordance with Section 1(b)(ii)(B) above as if Executive had remained
employed through June 30, 2016, to be paid as soon as reasonably practicable
following the Waiver Effective Date, and in all events prior to March 15th of
the year following the year in which the Retirement Date occurs.;

(iv) The Company shall pay to Executive an amount equal to the estimated
employer cost of Company-provided employee benefits Executive would have
received between the Retirement Date and June 30, 2016. Such amount shall be
paid as soon as reasonably practicable following the Waiver Effective Date, and
in all events prior to March 15th of the year following the year in which the
Retirement Date occurs.

(b) Stay Bonus. In the event Executive satisfies the Retirement Benefit
Prerequisites, the Company shall pay to Executive a lump sum cash bonus in the
amount of $700,000 (the “Stay Bonus”). The Stay Bonus shall be paid as soon as
reasonably practicable following the Waiver Effective Date, and in all events
prior to March 15th of the year following the year in which the Retirement Date
occurs.

(c) Amendment to Vesting Schedule Upon Retirement. Executive’s outstanding
equity awards are hereby amended as set forth in Exhibit A hereto to provide for
certain accelerated or continued vesting upon satisfaction of the Retirement
Benefit Prerequisites.

(d) Medical Stipend. For a period of thirty months following the month in which
Executive has a “separation from service” as defined for purposes of Code
Section 409A, the Company shall pay or provide to Executive an amount equal to
the then-current COBRA premium for family coverage under the Company’s medical
and dental plans (the “Medical Stipend”). The Medical Stipend shall be paid or
provided on the first day of each covered month. In the event that Executive
and/or his family timely elects COBRA coverage following his “separation from
service,” the Company may, in its discretion, choose to satisfy its obligation
under this section by applying the Medical Stipend for any month directly to
cover the cost of the COBRA premium for such month. In the event the Medical
Stipend for any month exceeds the amount of the actual COBRA premium (e.g. if
Executive ceases to be covered under COBRA but his spouse or dependents remain
covered), then any excess Medical Stipend amount shall be paid directly to
Executive at the time set forth above. Notwithstanding the foregoing, the
Company may, at any time in its discretion, but solely to the extent compliant
with 409A, choose to liquidate and pay to Executive immediately any portion of
the Medical Stipend that has not yet been paid; provided, however, that in the
event that the liquidated amount of the Medical Stipend turns out to be less
than the amount the Medical Stipend would have been if paid on the normal

 

- 3 -



--------------------------------------------------------------------------------

schedule (e.g. if the COBRA premium rises above the amount taken into account in
paying the liquidated Medical Stipend), then the Company shall pay to Executive
the deficiency as soon as administratively practicable. Company shall provide,
upon Executive’s reasonable request, evidence of the amount of the then-current
COBRA premium for family coverage at any time during the thirty month period
above. Nothing in this section shall require Executive to use any Medical
Stipend paid directly to him for any specific purpose.

3. Termination of Employment prior to the Retirement Date. In the event the
Executive’s employment is terminated by the Company prior to the Retirement Date
for “Just Cause,” as defined in the Employment Agreement, or as a result of
Executive’s voluntary resignation, Executive will receive only his base salary
and such other amounts, reimbursements or benefits earned as of the date of
termination and shall not be entitled to any of the other amounts or benefits
set forth in Sections 1 and 2, above. For purposes of clarity, in the event
Executive’s employment is terminated under the circumstances described in this
Section 3, Executive shall have no right to any 2015 Bonus that has not been
paid as of the date of his termination, nor shall Executive have any right to a
2016 Bonus.

4. Continuing Obligations. The following provisions of the Employment Agreement
shall be incorporated herein by reference and shall remain in effect from and
after the Effective Date:

(a) Compensation Clawback. Section 4(e) of the Employment Agreement (regarding
the clawback of Executive’s compensation under certain circumstances);

(b) Restrictive Covenants. Section 6 of the Employment Agreement (regarding
certain restrictive covenants to which Executive is bound during employment and
thereafter); and

(c) Securities Law Compliance. Section 19 of the Employment Agreement (regarding
certain securities law compliance matters).

5. Waiver and Release. In consideration for the Executive’s execution of and
compliance with this Agreement, including but not limited to the provisions of
Section 4, and the execution of the Waiver and Release attached hereto as
Exhibit B, the Company shall provide the Stay Bonus and other benefits set forth
above in Section 2. This consideration is provided subject to the binding
execution, without revocation prior to the 8th day following execution (which is
the “Waiver Effective Date,” as defined above), by the Executive of the attached
Waiver and Release agreement, no earlier than the last day of employment and no
later than the date 21 days after the last day of employment. The Company’s
obligation to make any payments otherwise due under Section 2 shall cease in the
event the Executive fails to comply with the terms of this Agreement or the
Waiver and Release, and no payment shall be made until the expiration of the
seven-day revocation period following execution of the Waiver and Release
agreement, provided that such payments shall accrue from the last day of
employment. If the Executive revokes the Waiver and Release before the Waiver
Effective Date, the Executive shall forfeit all unvested equity awards upon
termination of employment and shall repay to the Company, within five business
days of receipt of written demand therefor, an amount equal to the amounts
previously paid to the Executive under Section 2 of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

6. 280G.

(a) Best Net After-Tax. If it is determined that any payment or benefit provided
to or for the benefit of Executive (a “ Payment”), whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, would be subject to the excise tax imposed by Code section 4999 or
any interest or penalties with respect to such excise tax (such excise tax
together with any such interest and penalties, shall be referred to as the
“Excise Tax”), then a calculation shall first be made under which such payments
or benefits provided to the Executive are reduced to the extent necessary so
that no portion thereof shall be subject to the Excise Tax (the “4999 Limit”).
The Company shall then compare (a) Executive’s Net After-Tax Benefit (as defined
below) assuming application of the 4999 Limit with (b) Executive’s Net After-Tax
Benefit without application of the 4999 Limit. In the event (a) is greater than
(b), Executive shall receive Payments solely up to the 4999 Limit. In the event
(b) is greater than (a), then Executive shall be entitled to receive all such
Payments, and shall be solely liable for any and all Excise Tax related thereto.
“Net After-Tax Benefit” shall mean the sum of (i) all payments that Executive
receives or is entitled to receive that are contingent on a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of Code
section 280G(b)(2), less (ii) the amount of federal, state, local, employment,
and Excise Tax (if any) imposed with respect to such payments.

(b) Reduction of Payments . In the event Payments must be reduced pursuant to
Section 6(a), the Executive may select the order of reduction; provided,
however, that none of the selected Payments may be “nonqualified deferred
compensation” subject to Code Section 409A. In the event the Executive fails to
select an order in which Payments are to be reduced, or cannot select such an
order without selecting payments that would be “nonqualified deferred
compensation” subject to Code Section 409A, the Company shall (to the extent
feasible) reduce accelerated equity incentive vesting first (to the extent the
value of such accelerated vesting for 280G purposes is not determined pursuant
to Treasury Regulation Section 1.280G-1 Q&A 24(c)), followed by cash Payments
and in the order in which such payments would be made (with payments made
closest to the change in control being reduced first), followed by accelerated
equity incentive vesting (to the extent the value of such accelerated vesting is
determined pursuant to Treasury Regulation Section 1.280G-1 Q&A 24(c)), and
followed last by the continued health and welfare benefits set forth, above.

(c) Performance of Calculations. The calculations in Section 6(a) above shall be
made by a certified public accounting firm, executive compensation consulting
firm, or law firm designated by the Company in its sole and absolute discretion,
and may be determined using reasonable assumptions and approximations concerning
applicable taxes and relying on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The costs of
performing such calculations shall be borne exclusively by the Company.

7. Post-Employment Cooperation. At the Company’s reasonable request, from and
after Executive’s termination of employment, Executive shall use his good faith
efforts to cooperate with the Company, its affiliates, and each of its and their
respective attorneys or other legal representatives (“Attorneys”) in connection
with any claim, litigation or judicial or arbitral proceeding which is material
to the Company or its affiliates and is now pending or may

 

- 5 -



--------------------------------------------------------------------------------

hereinafter be brought against the Company or its affiliates (or any of their
officers, directors, agents, or assigns) by any third party; provided, that, the
Company reasonably determines Executive’s cooperation is important to the
Company’s case. The Executive’s duty of cooperation will include, but not be
limited to: (a) meeting with the Company’s and/or its affiliates’ Attorneys by
telephone or in person at mutually convenient times and places in order to state
truthfully the Executive’s knowledge of matters at issue and recollection of
events; (b) appearing at the Company’s, its affiliates’ and/or their Attorneys’
request (and, to the extent possible, at a time convenient to the Executive) as
a witness at depositions or trials, without necessity of a subpoena, in order to
state truthfully the Executive’s knowledge of matters at issue; and (c) signing
at the Company’s, its affiliates’ and/or their Attorneys’ request, declarations
or affidavits that truthfully state matters of which the Executive has
knowledge. The Company shall reimburse the Executive for the reasonable expenses
incurred by him in the course of his cooperation hereunder, and shall pay
Executive a per diem rate of $1,600 for each day that Executive provides
post-employment cooperation requested pursuant to this paragraph.

8. Nonassignability. Except for those rights that may accrue to the Executive’s
family or estate in the event of his death or disability, neither this Agreement
nor any right or interest hereunder shall be subject, in any manner, to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, by operation of law or otherwise, any
attempt at such shall be void; provided, that any such benefit shall not in any
way be subject to the debts, contract, liabilities, engagements or torts of the
Executive, nor shall it be subject to attachment or legal process for or against
the Executive.

9. Entire Agreement Modification. This Agreement sets forth the entire agreement
and understanding of the parties concerning the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings relative to
that subject matter including, without limitation, the Employment Agreement
(except as specifically set forth in Section 4, above). No term or provision
hereof may be modified or extinguished, in whole or in part, except by a writing
which is dated and signed by the parties to this Agreement. No waiver of any of
the provisions or conditions of this Agreement or of any of the rights, powers
or privileges of a party will be effective or binding unless in writing and
signed by the party claimed to have given or consented to such waiver. No
representation, promise or inducement has been made to or relied upon by or on
behalf of either party concerning the subject matter hereof which is not set
forth in this Agreement. In particular, the Executive acknowledges and agrees
that he is not entitled to receive from the Company any severance, incentive or
other compensation or payment related to his services to the Company or the
termination thereof, other than the consideration specifically set forth herein.

10. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. For avoidance of doubt, and notwithstanding anything herein
or in the Employment Agreement to the contrary, Executive’s obligations under
the restrictive covenants set forth in Section 4(b) above may be waived by
either the Company’s Chief Executive Officer or Chairman of its Compensation
Committee, in their individual discretion.

 

- 6 -



--------------------------------------------------------------------------------

11. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

PDC Energy, Inc.

1775 Sherman Street, Suite 3000

Denver, CO 80203

Fax Number: (303) 860-5800

Attention: Corporate Secretary

To the Executive, at the address, e-mail, or fax number of record in the
Company’s file.

All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery, upon receipt, (ii) if sent by e-mail,
telecopy or facsimile transmission, upon confirmation of receipt by the sender
of such transmission, or (iii) if sent by registered or certified mail, on the
fifth day after the day on which such notice is mailed.

12. Source of Payments. All cash payments provided in this Agreement will be
paid from the general funds of the Company. The Executive’s status with respect
to amounts owed under this Agreement will be that of a general unsecured
creditor of the Company.

13. Federal Income Tax Withholding. The Company may withhold from any benefits
payable under this Agreement all federal, state, city or other taxes to the
extent required pursuant to any law or governmental regulation or ruling.

14. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

16. Titles. The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

17. Section 409A Compliance.

(a) Each payment under this Agreement, including each payment in a series of
installment payments, is intended to be a separate payment for purposes of
Treas. Reg. § 1.409A-2(b), and is intended to be: (i) exempt from Section 409A
of the Code, the regulations and other binding guidance promulgated thereunder
(“Section 409A”), including, but not limited to, by compliance with the
short-term deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4) and
the involuntary separation pay exception within the meaning of Treas. Reg. §
1.409A-

 

- 7 -



--------------------------------------------------------------------------------

1(b)(9)(iii), or (ii) in compliance with Section 409A, including, but not
limited to, being paid pursuant to a fixed schedule or specified date pursuant
to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will be
administered, interpreted and construed accordingly. Notwithstanding the
foregoing provisions of this Agreement, if the payment of any compensation or
benefits under this Agreement would be subject to additional taxes and interest
under Section 409A because the timing of such payment is not delayed as provided
in Section 409A(a)(2)(B)(i) of the Code, and Executive constitutes a specified
employee within the meaning of Section 409A(a)(2)(B)(i) of the Code, then any
such payments that Executive would otherwise be entitled to during the first six
months following Executive’s separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code shall be accumulated and paid on the date
that is six months after Executive’s separation from service (or if such payment
date does not fall on a business day of the Company, the next following business
day of the Company), or such earlier date upon which such amount can be paid
under Section 409A without being subject to such additional taxes and interest.

(b) All taxable reimbursements pursuant to this Agreement shall be made in
accordance with Treas. Reg. § 1.409A-3(i)(l)(iv) such that the reimbursements
will be deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. Specifically, the amounts reimbursed under this
Agreement during the Executive’s taxable year may not affect the amounts
reimbursed in any other taxable year (except that total reimbursements may be
limited by a lifetime maximum under a group health plan), the reimbursement of
an eligible expense shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred, and
the right to reimbursement is not subject to liquidation or exchange for another
benefit.

18. Governing Law; Venue. This Agreement will be construed and enforced in
accordance with the laws of the State of Colorado. Any suit, action or other
legal proceeding arising out of this Agreement shall be brought in the state or
federal courts having jurisdiction in Denver, Colorado. Each of the Executive
and the Company consents to the jurisdiction of any such court in any such suit,
action, or proceeding and waives any objection that it may have to the laying of
venue of any such suit, action, or proceeding in any such court.

19. Terms. The term “affiliate” means any subsidiary, any officer, director or
employee of the Company or any subsidiary, and any former officer, director or
employee of the Company or any subsidiary.

20. Successor Obligations. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

21. Reimbursement of Attorney Fees. The Company shall reimburse Executive for
attorney fees incurred in the negotiation of this Agreement up to $25,000,
promptly upon receipt of documentation of such fees.

 

- 8 -



--------------------------------------------------------------------------------

22. Directors and Officers Insurance Coverage.

(a) General. The Company hereby covenants and agrees that, so long as the
Executive shall continue to serve as an agent of the Company and thereafter so
long as the Executive shall be subject to any possible proceeding by reason of
the fact that Executive was an agent of the Company, the Company shall, subject
to Section 22(b), below, use reasonable efforts to obtain and maintain in full
force and effect directors’ and officers’ liability insurance (“D&O Insurance”)
in reasonable amounts from established and reputable insurers, and Executive
shall be a covered party under such D&O Insurance to the maximum extent of the
coverage available for any director or officer of the Company.

(b) Commercial Reasonableness. Notwithstanding the foregoing, the Company shall
have no obligation to obtain or maintain D&O Insurance if the Company determines
in good faith that such insurance is not reasonably available, the premium costs
for such insurance are disproportionate to the amount of coverage provided, or
the coverage is reduced by exclusions so as to provide an insufficient benefit.

(c) Change in Control. In the event of a Change in Control pursuant to which the
Company or any successor is obligated to provide D&O Insurance for a period of
time following the effective date of the transaction or to purchase a D&O
Insurance tail policy, Executive shall be a covered party under such D&O
Insurance or tail policy to the maximum extent of the coverage available for any
director or officer of the Company.

[END OF PAGE]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on October 26,
2015, but effective as of the date and year first above written.

 

PDC ENERGY, INC. By:  

/s/ Kimberly L. Wakim

  Chair of the Compensation Committee EXECUTIVE By:  

/s/ Gysle R. Shellum

  Gysle R. Shellum

 

- 10 -



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit A

EQUITY AGREEMENT AMENDMENTS



--------------------------------------------------------------------------------

AMENDMENTS TO GRANT AGREEMENT DATED MARCH 12, 2011

The following amendments are hereby made to the Grant Agreement between PDC
Energy, Inc. and Gysle Shellum, dated March 12, 2011, which documents the grant
of certain shares of restricted stock and certain stock appreciation rights by
PDC Energy, Inc. to Mr. Shellum. The amendments shall be effective as of the
“Effective Date” of the Retirement Agreement between Mr. Shellum and the
Company.

A. Section 5 under the heading entitled “Restricted Stock” is hereby deleted and
replaced in its entirety with the following:

5. If you voluntarily terminate your employment other than as a result of
“Retirement” (as defined below) or your employment is terminated for “Just
Cause” (as defined in the Retirement Agreement between you and the Company (the
“Retirement Agreement”)), any non-vested shares of Restricted Stock will be
forfeited as of the date of termination. For purposes of this Agreement, the
term “Retirement” shall mean your voluntary termination of employment pursuant
to the Company’s written request in accordance with Section 1(a)(v) of the
Retirement Agreement.

B. Section 6 under the heading entitled “Restricted Stock” is hereby deleted and
replaced in its entirety with the following:

6. In the event of the termination of your Continuous Service due to death or
Disability, as defined in the Plan, or due to a termination without Just Cause
(as defined in the Retirement Agreement), or your voluntary resignation as a
result of Retirement (as set forth in Section 5 above), any restrictions imposed
on the Restricted Stock will lapse and any non-vested shares of Restricted Stock
will vest as of your date of termination.



--------------------------------------------------------------------------------

AMENDMENTS TO GRANT AGREEMENT DATED JANUARY 16, 2013

The following amendments are hereby made to the Grant Agreement between PDC
Energy, Inc. and Gysle Shellum, dated January 16, 2013, which documents the
grant of certain shares of restricted stock and certain stock appreciation
rights by PDC Energy, Inc. to Mr. Shellum. The amendments shall be effective as
of the “Effective Date” of the Retirement Agreement between Mr. Shellum and the
Company.

A. Section 5 under the heading entitled “Restricted Stock” is hereby deleted and
replaced in its entirety with the following:

5. If you voluntarily terminate your Continuous Service other than as a result
of “Retirement” (as defined below) or your Continuous Service is terminated for
“Just Cause” (as defined in the Retirement Agreement between you and the Company
(the “Retirement Agreement”)), any non-vested shares of Restricted Stock will be
forfeited as of the date of termination. For purposes of this Agreement, the
term “Retirement” shall mean your voluntary termination of employment pursuant
to the Company’s written request in accordance with Section 1(a)(v) of the
Retirement Agreement.

B. Section 6 under the heading entitled “Restricted Stock” is hereby deleted and
replaced in its entirety with the following:

6. In the event of the termination of your Continuous Service due to death or
Disability, as defined in the Plan, or due to a termination without Just Cause
(as defined in the Retirement Agreement), or your voluntary resignation as a
result of Retirement (as set forth in Section 5 above), any restrictions imposed
on the Restricted Stock will lapse and any non-vested shares of Restricted Stock
will vest as of your date of termination.

C. Section 2 under the heading entitled “Stock Appreciation Rights” is hereby
deleted and replaced in its entirety with the following:

2. Voluntary Termination other than as a result of Retirement. If you
voluntarily terminate your Continuous Service with the Company, or an Affiliate,
other than as a result of Retirement (as defined in Section 5, above, under the
heading entitled “Restricted Stock”) you (or in the event of death, your
beneficiary, legal representative or other person or persons to whom your rights
under the SARs shall pass by will or the laws of descent and distribution), may,
within a period of not more than three (3) months after termination of your
Continuous Service, exercise the SARs if and to the extent they were exercisable
at the date of termination. In no event may the SARs be exercised later than
January 15, 2023.

D. Section 3 under the heading entitled “Stock Appreciation Rights” is hereby
deleted and replaced in its entirety with the following:



--------------------------------------------------------------------------------

3. Termination without Cause or as a result of Retirement. If your Continuous
Service is terminated by the Company without Just Cause (as defined in the
Retirement Agreement) or you voluntarily terminate your Continuous Service as a
result of Retirement, as defined above, all non-vested SARs shall immediately
vest and become exercisable upon your date of termination and you (or in the
event of death, your beneficiary, legal representative or other person or
persons to whom your rights under the SARs shall pass by will or laws of descent
and distribution) may exercise such newly vested SARs within a period of not
more than twelve (12) months after termination of your Continuous Service. In
addition, you (or in the event of death, your beneficiary, legal representative
or other person or persons to whom your rights under the SARs shall pass by will
or laws of descent and distribution), may exercise all previously vested SARs
within a period of not more than three (3) months after termination of your
Continuous Service. In no event may the SARs be exercised later than January 15,
2023.

E. Section 5 under the heading entitled “Stock Appreciation Rights” is hereby
deleted and replaced in its entirety with the following:

5. Termination for Cause. If your Continuous Service is terminated for Just
Cause, as defined in the Retirement Agreement, all outstanding SARs shall be
forfeited as of your termination date.



--------------------------------------------------------------------------------

AMENDMENTS TO EXECUTIVE GRANT AGREEMENT DATED JANUARY 16, 2014

The following amendments are hereby made to the Executive Grant Agreement
between PDC Energy, Inc. and Gysle Shellum, dated January 16, 2014, which
documents the grant of certain shares of restricted stock and certain stock
appreciation rights by PDC Energy, Inc. to Mr. Shellum. The amendments shall be
effective as of the “Effective Date” of the Retirement Agreement between
Mr. Shellum and the Company.

A. The table set forth in the “Vesting Schedule” under the heading entitled
“Notice of Restricted Stock Grant” is hereby deleted and replaced in its
entirety with the following:

 

Shares Vested

   Vesting Date

4,978

   12/31/2014

4,978

   12/31/2015

4,979

   6/30/2016

B. The “Termination of Continuous Service” paragraph under the heading entitled
“Notice of Restricted Stock Grant” is hereby deleted and replaced in its
entirety with the following:

Termination of Continuous Service

In the event of the termination of your Continuous Service due to death or
Disability, as defined in the Plan, or due to a termination without Cause (which
shall mean “Just Cause,” as defined in the Retirement Agreement between you and
the Company (the “Retirement Agreement”)), or your voluntary resignation as a
result of Retirement (as defined below), any non-vested shares of Restricted
Stock will vest as of your date of termination. For purposes of this Agreement,
the term “Retirement” shall mean your voluntary termination of employment
pursuant to the Company’s written request in accordance with Section 1(a)(v) of
the Retirement Agreement.

C. The table set forth in the “Vesting Schedule” under the heading entitled
“Notice of Stock Appreciation Rights Grant” is hereby deleted and replaced in
its entirety with the following:

 

Shares Vested

   Vesting Date

4,206

   12/31/2014

4,207

   12/31/2015

4,207

   6/30/2016



--------------------------------------------------------------------------------

D. The “Termination of Continuous Service” paragraph under the heading entitled
“Notice of Stock Appreciation Rights Grant” is hereby deleted and replaced in
its entirety with the following:

Termination of Continuous Service

In the event of the termination of your Continuous Service due to death or
Disability, as defined in the Plan, or due to a termination without Cause (as
defined above), or your voluntary resignation as a result of Retirement (as
defined above), any non-vested SARs will vest as of your date of termination.

E. Subsection (a) of Section SR6 of the Stock Appreciation Rights Grant Terms
and Conditions is hereby deleted and replaced in its entirety with the
following:

(a) General. If your Continuous Service is terminated for any reason other than
as set forth in subsection (b), (c) or (d) of this Section, then the vested
portion of your SAR will remain outstanding until 5:00 P.M. Mountain Time on the
soonest to occur of (i) the date that is three (3) months after the date your
Continuous Service terminates, or (ii) the Expiration Date; provided, however,
that any non-vested SARs that vest as of the date of your termination as a
result of your termination without Just Cause, or as a result of your voluntary
resignation as a result of Retirement, will instead remain outstanding until
5:00 P.M. Mountain Time on the soonest to occur of (i) the date that is twelve
(12) months after the date your Continuous Service terminates, or (ii) the
Expiration Date.



--------------------------------------------------------------------------------

AMENDMENTS TO VP/EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT DATED JANUARY 13,
2015

The following amendments are hereby made to the VP/Executive Restricted Stock
Unit Agreement between PDC Energy, Inc. and Gysle Shellum, dated January 13,
2015, which documents the grant of certain restricted stock units by PDC Energy,
Inc. to Mr. Shellum. The amendments shall be effective as of the “Effective
Date” of the Retirement Agreement between Mr. Shellum and the Company.

A. The table set forth in the “Vesting Schedule” under the heading entitled
“Notice of Restricted Stock Unit Award” is hereby deleted and replaced in its
entirety with the following:

 

Shares Vested

   Scheduled Vesting Date    Original Vesting Date

4,588

   12/31/2015    12/312015

4,588

   6/30/2016    12/31/2016

4,588

   6/30/2016    1/13/2018

B. The “Certain terminations of Continuous Service” paragraph under the heading
entitled “Notice of Restricted Stock Unit Award” is hereby deleted and replaced
in its entirety with the following:

Certain Terminations of Continuous Service

In the event of the termination of your Continuous Service due to death or
Disability, as defined in the Plan, or due to a termination without “Just Cause”
(as defined in the Retirement Agreement between you and the Company (the
“Retirement Agreement”)), or your voluntary resignation as a result of
Retirement (as defined below), any unvested Restricted Stock Units will vest as
of your date of termination. For purposes of this Agreement, the term
“Retirement” shall mean your voluntary termination of employment pursuant to the
Company’s written request in accordance with Section 1(a)(v) of the Retirement
Agreement.

C. The first sentence under the paragraph corresponding to “Payment” under the
heading entitled “Notice of Restricted Stock Unit Award” is hereby deleted and
replaced in its entirety with the following:

The Company shall issue to you one share of Common Stock for each Restricted
Stock Unit that vests hereunder, with the delivery of such Common Stock to occur
upon the first of: (i) the Original Vesting Date of such Restricted Stock Units
(as set forth above), (ii) your “Separation from Service” (as defined in the
Plan), or (iii) a Change in Control (the “Applicable Payment Event”).



--------------------------------------------------------------------------------

AMENDMENTS TO STOCK APPRECIATION RIGHTS GRANT AGREEMENT DATED JANUARY 13, 2015

The following amendments are hereby made to the Stock Appreciation Rights Grant
Agreement between PDC Energy, Inc. and Gysle Shellum, dated January 13, 2015,
which documents the grant of certain stock appreciation rights by PDC Energy,
Inc. to Mr. Shellum. The amendments shall be effective as of the “Effective
Date” of the Retirement Agreement between Mr. Shellum and the Company.

A. The table set forth in the “Vesting Schedule” under the heading entitled
“Notice of Stock Appreciation Rights Grant” is hereby deleted and replaced in
its entirety with the following:

 

Shares Vested

   Vesting Date

4,070

   12/31/2015

4,071

   6/30/2016

4,071

   6/30/2016

B. The “Certain terminations of Continuous Service” paragraph under the heading
entitled “Notice of Stock Appreciation Rights Grant” is hereby deleted and
replaced in its entirety with the following:

Certain Terminations of Continuous Service

In the event of the termination of your Continuous Service due to death or
Disability, as defined in the Plan, or due to a termination without “Just Cause”
(as defined in the Retirement Agreement between you and the Company (the
“Retirement Agreement”)), or your voluntary resignation as a result of
Retirement (as defined below), any unvested Restricted Stock Units will vest as
of your date of termination. For purposes of this Agreement, the term
“Retirement” shall mean your voluntary termination of employment pursuant to the
Company’s written request in accordance with Section 1(a)(v) of the Retirement
Agreement.

C. Section 6(c), entitled “Cause,” under the heading entitled “Stock
Appreciation Rights Grant Terms and Conditions” is hereby deleted and replaced
in its entirety with the following:

(c). Cause. If your Continuous Service is terminated for Just Cause (as defined
in the Retirement Agreement) your SAR will be cancelled in its entirety
immediately upon the termination of your Continuous Service.

D. Subsection (a) of Section 6 of the Stock Appreciation Rights Grant Terms and
Conditions is hereby deleted and replaced in its entirety with the following:



--------------------------------------------------------------------------------

(a) General. If your Continuous Service is terminated for any reason other than
as set forth in subsection (b), (c) or (d) of this Section, then the vested
portion of your SAR will remain outstanding until 5:00 P.M. Mountain Time on the
soonest to occur of (i) the date that is three (3) months after the date your
Continuous Service terminates, or (ii) the Expiration Date; provided, however,
that any non-vested SARs that vest as of the date of your termination as a
result of your termination without Just Cause, or as a result of your voluntary
resignation as a result of Retirement, will instead remain outstanding until
5:00 P.M. Mountain Time on the soonest to occur of (i) the date that is twelve
(12) months after the date your Continuous Service terminates, or (ii) the
Expiration Date.



--------------------------------------------------------------------------------

AMENDMENTS TO 2013 PERFORMANCE SHARE AGREEMENT

The following amendments are hereby made to the Performance Share Agreement
between PDC Energy, Inc. and Gysle Shellum, dated January 16, 2013, which
documents the grant of certain performance shares by PDC Energy, Inc. to
Mr. Shellum. The amendments shall be effective as of the “Effective Date” of the
Retirement Agreement between Mr. Shellum and the Company.

A. Section 2.8(a) is hereby deleted and replaced in its entirety with the
following:

(a) Voluntary or Involuntary Termination Prior to Change in Control.

(i) General. Except as provided below, if the Executive voluntarily terminates
Continuous Service or if the Company terminates the Executive’s Continuous
Service during the Performance Period, in either case before a Change in
Control, all Performance Shares will be immediately forfeited. If Executive
remains in Continuous Service throughout the Performance Period, the Performance
Shares shall vest and be earned as stated in Section 2.3 – 2.7 above based on
the relative TSR of the Company.

(ii) Termination without Just Cause; Resignation as a result of Retirement prior
to a Change in Control. Notwithstanding the foregoing, in the event that prior
to a Change in Control Executive’s Continuous Service is terminated by the
Company without “Just Cause” (as defined in that certain Retirement Agreement
between Executive and the Company (the “Retirement Agreement”)) or as a result
of “Retirement” (as defined below), then the Executive will receive a
non-prorated payment based on actual results at the end of the Performance
Period as if he had remained employed throughout the entirety of the Performance
Period. For purposes of this Agreement, the term “Retirement” shall mean
Executive’s voluntary termination of employment pursuant to the Company’s
written request in accordance with Section 1(a)(v) of the Retirement Agreement.

B. Section 2.8(b) is hereby deleted and replaced in its entirety with the
following:

(b) Death or Disability. Notwithstanding Section 2,8(a), in the event of the
death or Disability of the Executive during the Performance Period, in either
case before a Change in Control, the Executive (or the Executive’s estate) will
receive a non-prorated payment based on actual results at the end of the
Performance Period as if he had remained employed throughout the entirety of the
Performance Period.

C. Section 2.9(c) is hereby deleted and replaced in its entirety with the
following:

(c) Performance Shares payable to the Executive pursuant to Section 2.8(b) will
be paid in a lump sum distribution of Shares to the Executive within
seventy-four (74) days following the close of the Performance Period.



--------------------------------------------------------------------------------

AMENDMENTS TO 2014 PERFORMANCE SHARE AGREEMENT

The following amendments are hereby made to the Performance Share Agreement
between PDC Energy, Inc. and Gysle Shellum, dated January 16, 2014, which
documents the grant of certain performance shares by PDC Energy, Inc. to
Mr. Shellum. The amendments shall be effective as of the “Effective Date” of the
Retirement Agreement between Mr. Shellum and the Company.

A. Section 2.8(a) is hereby deleted and replaced in its entirety with the
following:

(a) Voluntary or Involuntary Termination Prior to Change in Control.

(i) General. Except as provided below, if the Executive voluntarily terminates
Continuous Service or if the Company terminates the Executive’s Continuous
Service during the Performance Period, in either case before a Change in
Control, all Performance Shares will be immediately forfeited. If Executive
remains in Continuous Service throughout the Performance Period, the Performance
Shares shall vest and be earned as stated in Section 2.3 – 2.7 above based on
the relative TSR of the Company.

(ii) Termination without Just Cause; Resignation as a result of Retirement prior
to a Change in Control. Notwithstanding the foregoing, in the event that prior
to a Change in Control Executive’s Continuous Service is terminated by the
Company without “Just Cause” (as defined in that certain Retirement Agreement
between Executive and the Company (the “Retirement Agreement”)) or as a result
of “Retirement” (as defined below), then the Executive will receive a
non-prorated payment based on actual results through June 30, 2016 with the
Performance Metric calculated with reference to the Average Share Price for the
twenty (20) business days prior to June 30, 2016. For purposes of this
Agreement, the term “Retirement” shall mean (i) the termination of Executive’s
employment for any reason on or after June 30, 2016, or (ii) Executive’s
voluntary termination of employment pursuant to the Company’s written request in
accordance with Section 1(a)(v) of the Retirement Agreement.

B. Section 2.8(b) is hereby deleted and replaced in its entirety with the
following:

(b) Death or Disability. Notwithstanding Section 2,8(a), in the event of the
death or Disability of the Executive during the Performance Period, in either
case before a Change in Control, the Executive (or the Executive’s estate) will
receive a non-prorated payment based on actual results through June 30, 2016
with the Performance Metric calculated with reference to the Average Share Price
for the twenty (20) business days prior to June 30, 2016.

C. Section 2.9(c) is hereby deleted and replaced in its entirety with the
following:



--------------------------------------------------------------------------------

(c) Performance Shares payable to the Executive pursuant to Section 2.8(b) will
be paid in a lump sum distribution of Shares to the Executive within
seventy-four (74) days following June 30, 2016.

D. Section 2.9 is hereby amended by the addition of a new subsection (e), which
will read as follows:

(e) Performance Shares payable to the Executive pursuant to Section 2.8(a)(ii)
will be paid in a lump sum distribution within seventy-four (74) days following
June 30, 2016.



--------------------------------------------------------------------------------

AMENDMENTS TO 2015 PERFORMANCE SHARE AGREEMENT

The following amendments are hereby made to the Performance Share Agreement
between PDC Energy, Inc. and Gysle Shellum, dated January 16, 2015, which
documents the grant of certain performance shares by PDC Energy, Inc. to
Mr. Shellum. The amendments shall be effective as of the “Effective Date” of the
Retirement Agreement between Mr. Shellum and the Company.

A. Section 2.8(a) is hereby deleted and replaced in its entirety with the
following:

(a) Voluntary or Involuntary Termination Prior to Change in Control.

(i) General. Except as provided below, if the Executive voluntarily terminates
Continuous Service or if the Company terminates the Executive’s Continuous
Service during the Performance Period, in either case before a Change in
Control, all Performance Shares will be immediately forfeited. If Executive
remains in Continuous Service throughout the Performance Period, the Performance
Shares shall vest and be earned as stated in Section 2.3 – 2.7 above based on
the relative TSR of the Company.

(ii) Termination without Just Cause; Resignation as a result of Retirement prior
to a Change in Control. Notwithstanding the foregoing, in the event that prior
to a Change in Control Executive’s Continuous Service is terminated by the
Company without “Just Cause” (as defined in that certain Retirement Agreement
between Executive and the Company (the “Retirement Agreement”)) or as a result
of “Retirement” (as defined below), then the Executive will receive a then the
Executive will receive a non-prorated payment based on actual results through
June 30, 2016 with the Performance Metric calculated with reference to the
Average Share Price for the twenty (20) business days prior to June 30, 2016.
For purposes of this Agreement, the term “Retirement” shall mean (i) the
termination of Executive’s employment for any reason on or after June 30, 2016,
or (ii) Executive’s voluntary termination of employment pursuant to the
Company’s written request in accordance with Section 1(a)(v) of the Retirement
Agreement.

B. Section 2.8(c) is hereby deleted and replaced in its entirety (and renumbered
as 2.8(b) with the following:

(b) Death or Disability. Notwithstanding Section 2,8(a), in the event of the
death or Disability of the Executive during the Performance Period, in either
case before a Change in Control, the Executive (or the Executive’s estate) will
receive a non-prorated payment based on actual results through June 30, 2016
with the Performance Metric calculated with reference to the Average Share Price
for the twenty (20) business days prior to June 30, 2016.

C. Section 2.8(d) is hereby renumbered as Section 2.8(c).



--------------------------------------------------------------------------------

D. Section 2.9(c) is hereby deleted and replaced in its entirety with the
following:

(c) Performance Shares payable to the Executive pursuant to Section 2.8(b) will
be paid in a lump sum distribution of Shares to the Executive within
seventy-four (74) days following June 30, 2016.

D. Section 2.9 is hereby amended by the addition of a new subsection (e), which
will read as follows:

(e) Performance Shares payable to the Executive pursuant to Section 2.8(a)(ii)
will be paid in a lump sum distribution within seventy-four (74) days following
June 30, 2016.



--------------------------------------------------------------------------------

Exhibit B

Dated:             , 2016

WAIVER AND RELEASE

This Waiver and Release is given in exchange for the consideration (the
“Benefits”) offered under the Retirement Agreement between me and PDC Energy,
Inc., (the “Company”), dated October 26, 2015 (the “Agreement”), which were
offered to me in exchange for my agreement, among other things, to waive all of
my claims against and release PDC Energy, Inc. and its predecessors, successors
and assigns (collectively referred to as the “Company”), all of the affiliates
(including parents and subsidiaries) of the Company (collectively referred to as
the “Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, insurers, employee benefit plans and the fiduciaries and
agents of said plans (collectively, with the Company and Affiliates, referred to
as the “Corporate Group”) from any and all claims, demands, actions, liabilities
and damages arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates; provided, however, that this
Waiver and Release shall not apply to (1) any existing right I have to
indemnification, contribution and a defense, (2) any directors and officers and
general liability insurance coverage, (3) any rights I may have as a shareholder
of the Company and (4) any rights which cannot be waived or released as a matter
of law.

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release and has given me at least 21 days from
the day I received a copy of this Waiver and Release to sign it.

In exchange for the payment to me of Benefits, I, among other things, (1) agree
not to sue in any local, state and/or federal court regarding or relating in any
way to my employment with or separation from the Company or the Affiliates,
(2) knowingly and voluntarily waive all claims and release the Corporate Group
from any and all claims, demands, actions, liabilities, and damages, whether
known or unknown, arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates and (3) waive any rights that I
may have under any of the Company’s involuntary severance benefit plans, except
to the extent that my rights are vested under the terms of employee benefit
plans sponsored by the Company or the Affiliates and except with respect to such
rights or claims as may arise after the date this Waiver and Release is
executed. This Waiver and Release includes, but is not limited to, claims and
causes of action under: Title VII of the Civil Rights Act of 1964, as amended
(“Title VII”); the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990 (“ADEA’’); the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990 (“ADA”); the Energy Reorganization Act, as amended, 42
U.S.C. §§ 5851; the Workers Adjustment and Retraining Notification Act of 1988;
the Sarbanes-Oxley Act of 2002; the Employee Retirement Income Security Act of
1974, as amended; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act; the Occupational Safety and Health Act; claims in connection with
workers’ compensation or “whistle blower” statutes; and/or contract, tort,
defamation, slander, wrongful

 

1



--------------------------------------------------------------------------------

termination or any other state or federal regulatory, statutory or common law.
Further, I expressly represent that no promise or agreement which is not
expressed in the Agreement has been made to me in executing this Waiver and
Release, and that I am relying on my own judgment in executing this Waiver and
Release, and that I am not relying on any statement or representation of the
Company, any of the Affiliates or any other member of the Corporate Group or any
of their agents. I agree that this Waiver and Release is valid, fair, adequate
and reasonable, is entered into with my full knowledge and consent, was not
procured through fraud, duress or mistake and has not had the effect of
misleading, misinforming or failing to inform me.

Notwithstanding the foregoing, nothing contained in this Waiver and Release is
intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against the Company to enforce the Company’s obligations under the Agreement;
(2) making any disclosure of information required by law; (3) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s legal,
compliance or human resources officers; (4) testifying or participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal, state or municipal law relating to fraud or any rule or regulation of
the Securities and Exchange Commission or any self-regulatory organization;
(5) filing or making any whistleblower claim or report (although I shall, to the
maximum extent permitted by law, disgorge to the Company upon receipt any monies
received by me as a result of making any such claim or report); or (6) filing
any claims that are not permitted to be waived or released under applicable law
(although my ability to recover damages or other relief is still waived and
released to the extent permitted by law).

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the Agreement set forth the entire understanding and agreement
between me and the Company or any other member of the Corporate Group concerning
the subject matter of this Waiver and Release and supersede any prior or
contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group. I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
Dan Amidon, PDC Energy, Inc., 1775 Sherman Street, Suite 3000, Denver, CO 80203,
facsimile number: 303-831-3988, in which case the Waiver and Release will not
become effective. In the event I revoke my acceptance of this offer, the Company
shall have no obligation to provide me Benefits. I understand that failure to
revoke my acceptance of the offer within 7 calendar days from the date I sign
this Waiver and Release will result in this Waiver and Release being permanent
and irrevocable.

 

2



--------------------------------------------------------------------------------

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release. In
addition, I hereby affirm all of my continuing obligations under the Agreement,
including, but not limited to, my obligations under Section 4 thereof
(including, but not limited to, my post-employment restrictive covenants and
compensation clawback) and Section 6 thereof (my obligation to provide
post-termination litigation assistance).

 

 

   

 

Employee’s Printed Name     Company Representative

 

   

 

Employee’s Signature     Company’s Execution Date

 

    Employee’s Signature Date    

 

3